IA115th CONGRESS1st SessionH. J. RES. 34IN THE HOUSE OF REPRESENTATIVESJanuary 27, 2017Mr. Young of Alaska (for himself and Mr. Pearce) submitted the following joint resolution; which was referred to the Committee on Natural ResourcesJOINT RESOLUTIONDisapproving the rule submitted by the Department of the Interior regarding requirements for exploratory drilling on the Arctic Outer Continental Shelf. 
That Congress disapproves the rule submitted by the Bureau of Safety and Environmental Enforcement and the Bureau of Ocean Energy Management of the Department of the Interior relating to Oil and Gas and Sulfur Operations on the Outer Continental Shelf—Requirements for Exploratory Drilling on the Arctic Outer Continental Shelf (published at 81 Fed. Reg. 46478 (July 15, 2016)), and such rule shall have no force or effect. 